Title: To James Madison from Brian Hellen, 4 January 1804 (Abstract)
From: Hellen, Brian
To: Madison, James


4 January 1804, Beaufort. “Enclosed you will receive a list of American Seamen to whom protections have been granted during the Quarter ending the 31st. December last.”
 

   
   RC (DNA: RG 59, Correspondence with Collectors of Customs regarding Impressed Seamen, box 12). 1 p. Enclosure not found.



   
   William Ellery, collector at Newport, Rhode Island, wrote JM on 5 Jan. 1804 enclosing an abstract of seamen registered at Newport during the same period (ibid.; 1 p.).


